United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Ferndale, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-974
Issued: February 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 9, 2011 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) decision dated November 3, 2010. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective
November 3, 2010, based on her capacity to perform the duties of a customer service
representative.
FACTUAL HISTORY
Appellant, a 54-year-old rural mail carrier, injured her left knee while entering her truck on
December 29, 2004. She filed a claim for benefits, which OWCP accepted for permanent
1

5 U.S.C. § 8101 et seq.

aggravation of osteoarthritis of the left knee, lumbar strain and temporary aggravation of major
depression. OWCP commenced payment for temporary total disability compensation.
On April 18, 2006 appellant underwent a total left knee arthroplasty. The procedure was
performed by Dr. Ronald Y. Woo, Board-certified in orthopedic surgery.
In order to determine appellant’s current condition, OWCP referred her to Dr. Paul H.
Reiss, Board-certified in orthopedic surgery, for a second opinion examination. In a February 27,
2007 report, Dr. Reiss stated that she had no objective findings stemming from her accepted
conditions. He advised that appellant had sustained a strain/sprain of left knee, which caused an
aggravation of her degenerative, preexisting condition; Dr. Reiss opined that this condition had
resolved. In response to OWCP’s question, “Did the December 29, 2004 work injury aggravate
or accelerate a preexisting condition?” Dr. Reiss responded, “In my opinion, no.” He also stated
that “the magnetic resonance imaging [MRI] scan findings predated the injury and were not
aggravated either temporarily or permanently by the injury.”
On March 16, 2007 OWCP referred appellant for vocational rehabilitation.
In a report dated August 24, 2007, Dr. Lora C. Sherman, Board-certified in family
practice, stated that appellant was currently experiencing several medical problems which
interfered with her ability to obtain gainful employment. She advised that appellant had
significant lower extremity lymphedema and was undergoing tests to determine whether this was
cardiac related. Dr. Sherman stated that appellant needed to keep her legs elevated and was
unable to walk and sit with her legs down for long periods of time; this hindered her ability to
perform the physical tasks necessary to engage in a full-time job search. She advised that
appellant could continue to engage in job search efforts on the computer or activities at home
with her legs elevated.
Dr. Sherman further indicated that appellant had severe chronic depression, which had
significantly worsened over the last several months, in addition to left-sided buttock and
sacroiliac pain. She advised that appellant was also being evaluated for obesity surgery.
Dr. Sherman asserted that, following this surgery, as appellant continues to lose weight, her
ability to function after her total knee replacement would improve, as would her low back and
left buttocks pain. Appellant would eventually be able to return to a physical job search,
depending on the date of her obesity surgery and her subsequent recovery period.
In a September 4, 2007 report, Dr. Sherman stated that appellant’s emotional and
physical conditions had severely impaired her ability to hold any job. She advised that appellant
walked with a cane, with difficulty and was unable to climb two flights of stairs. Dr. Sherman
noted that appellant had severe osteoarthritis in both of her knees. She stated that appellant’s left
knee had been replaced but that her right knee was also severely affected. Appellant also had
severe degenerative joint disease of her lumbar spine and sacroiliac joints in addition to
significant lower extremity edema which limited her ambulation. Dr. Sherman opined that
appellant was not able to engage in gainful employment at that time.
In a report dated October 4, 2007, Dr. Susan Hakeman, a Board-certified psychiatrist,
stated that appellant had been experiencing severe depression since her December 2004
2

employment injury. Appellant related that she had limited energy and low interest in activities;
she experienced sleeplessness, anxiety and feelings of anger and frustration. Dr. Hakeman
diagnosed major depression, recurrent and dysthymia and anxiety.
In an April 12, 2008 report, Dr. Gwenyth K. McConnell, Board-certified in psychiatry
and a second opinion referral physician opined that appellant had a major depression condition
which was aggravated by employment factors. She advised that appellant was not totally
disabled and could perform the duties of a foreign clerk for four hours per day; in approximately
six months, she should be able to work for eight hours per day.
OWCP found that there was a conflict in the medical evidence regarding whether
appellant was totally disabled due to her major depression condition. In order to resolve this
conflict, it referred her to Dr. Robert I. Fink, Board-certified in psychiatry. In reports dated
July 17 and October 13, 2008, Dr. Fink agreed with Dr. McConnell that appellant could work for
four hours a day for six months and then for eight hours per day.
In a report dated May 3, 2010, Dr. Shelby R. Hein, a Board-certified family practitioner,
stated that appellant was experiencing multiple medical issues which impeded her ability to
work. He noted that she underwent total left knee replacement surgery but also experienced right
knee pain, due primarily to overcompensating while awaiting surgery. Appellant also had
significant osteoarthritis and pain with weight bearing, with recurrent lower extremity edema
pain and pain in her low back, hips and ankles. Dr. Hein advised that she was unable to
ambulate without using a cane. Appellant stated that she needed to keep her legs elevated when
she was not walking, which interfered with her ability to sit for long periods of time. In addition,
she had morbid obesity which was worsening due to severe pain and inability to exercise.
Although appellant underwent lap-band surgery to assist with her obesity, her pain was
preventing her from exercising to keep her weight stable. Dr. Hein noted that she also was
experiencing severe, chronic depression. Appellant opined that she was unable to perform work
duties or engage in a job search. In her work capacity evaluation, which accompanied Dr. Hein’s
report, he indicated that she was not able to walk or sit without pain for extended periods due to
lower extremity pain; he opined that she was not able to work an eight-hour day due to
significant pain in her back and in both knees, in addition to her severe depression condition.
In a vocational rehabilitation report dated May 14, 2010, a vocational rehabilitation
counselor recommended two positions for appellant listed in the Department of Labor’s
Dictionary of Occupational Titles (DOT), foreign sales, DOT No. 214.467-010 and customer
service representative DOT No. 239.362-014 which were within her indicated restrictions and
reasonably reflected her ability to earn wages.
OWCP found that there was a conflict in the medical evidence between Dr. Hein, her
treating physician, and Dr. Reiss, the second opinion physician, regarding appellant’s ability to
engage in gainful employment. It referred her to Dr. James A. Champoux, Board-certified in
orthopedic surgery, for a referee medical examination to resolve the conflict in the medical
evidence. In a July 28, 2010 report, Dr. Champoux noted appellant’s medical history including a
right knee arthroscopic surgery with lateral release in 2002. He stated that the presence of a total
left knee arthroplasty would have a permanent impact on her employment capabilities,
specifically with reference to prolonged standing or walking. Dr. Champoux advised that the
3

presence of the multilevel lumbar degenerative disc disease of the spine would also negatively
impact appellant’s ability to stand or walk for prolonged periods of time. He stated that both
conditions would affect her ability to lift or carry heavier loads. Dr. Champoux opined that
appellant was not totally disabled and could perform sedentary work, with restrictions on lifting
more than 25 to 30 pounds.
In an August 30, 2010 form report, Dr. Champoux checked a box indicating that
appellant was capable of performing the foreign clerk and customer service representative
positions. In a supplemental report dated August 30, 2010, he explained that he had now been
provided the position descriptions for foreign clerk and customer service representative.
Dr. Champoux concluded that appellant could perform those positions, taking in account her
work injury of December 29, 2004.
By notice of proposed reduction dated September 24, 2010, OWCP advised appellant of
its proposal to reduce her compensation because the factual and medical evidence established
that she was no longer totally disabled and that she had the capacity to earn wages as a customer
service representative at the weekly rate of $472.00 in accordance with the factors outlined in
5 U.S.C. § 8115.2 It calculated that her compensation rate should be adjusted to $1,508.00 using
the Shadrick3 formula. OWCP found that appellant’s current adjusted compensation rate, every
four-week period, was $418.30. It stated that the case had been referred to a vocational
rehabilitation counselor, who had located positions as a customer service representative which he
found to be suitable for appellant given her work restrictions and was available in her commuting
area. OWCP allowed appellant 30 days in which to submit any contrary evidence.
In a report received by OWCP on October 22, 2010, Dr. Hein reiterated his previously
stated opinion that appellant was unable to engage in gainful employment. He also reiterated
that the left knee replacement surgery caused overcompensation on her right knee and weight
gain due to her inability to exercise. Dr. Hein asserted that appellant’s lack of mobility due to
her left knee injury was most likely related to the continuum of medical issues and depression.
Appellant stated that she underwent an MRI scan on September 13, 2010 which showed
multi-level degenerative disease of the lumbar spine, with significant progression at the L4-5,
L5-S1 levels which demonstrated moderate-to-severe canal stenosis. In addition, results of x-ray
testing on her right knee she underwent on September 30, 2010 showed severe degenerative joint
disease of the patellofemoral and medial compartments of the right knee. Dr. Hein stated that
appellant was scheduled for total right knee replacement on November 9, 2010.
By decision dated November 3, 2010, OWCP advised appellant that it was reducing her
compensation because the weight of the medical evidence showed that she was no longer totally
disabled for work due to effects of her December 29, 2004 employment injury and that the
evidence of record showed that the position of customer service representative represented her
wage-earning capacity.

2

Id. at § 8115.

3

Albert C. Shadrick, 5 ECAB 376 (1953); see Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment and Determining Wage-Earning Capacity, Chapter 2, 814.2 (April 1995).

4

LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction of benefits.4
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open
labor market under normal employment conditions given the nature of the employee’s injuries
and the degree of physical impairment, his or her usual employment. If actual earnings do not
fairly and reasonably represent wage-earning capacity or if the employee has no actual earnings,
her wage-earning capacity is determined with due regard to the nature of the injury, the degree of
physical impairment, his or her usual employment, age, qualifications for other employment, the
availability of suitable employment and other factors and circumstances which may affect wageearning capacity in her disabled condition.5 Also, the evidence must establish that jobs in the
position selected for determining wage-earning capacity are reasonably available in the general
labor market in the commuting area in which the employee lives.6
ANALYSIS
The Board finds that OWCP did not meet its burden to reduce appellant’s disability
compensation. In this case, OWCP determined that a conflict existed in the medical evidence
between Dr. Hein, appellant’s treating physician, and Dr. Reiss, OWCP’s second opinion
physician, as to whether appellant was still totally disabled due to her December 29, 2004 work
injury. It thereafter based its decision to reduce her compensation on the July 28 and August 30,
2010 reports of Dr. Champoux, the independent medical examiner. The Board, however, finds
that OWCP erred in finding that there was a conflict in the medical evidence at the time it
referred appellant to Dr. Champoux. OWCP erred by finding that Dr. Reiss represented one side
of the medical evidence. Dr. Reiss advised in his February 27, 2007 report that appellant’s
December 29, 2004 work injury did not aggravate or accelerate a preexisting condition. He also
stated that MRI scan findings predated the injury and were not aggravated either temporarily or
permanently by the injury. OWCP, however, had accepted a permanent aggravation of
underlying arthritis of the left knee as employment related. As Dr. Reiss did not give due regard
to the statement of accepted facts, his opinion was not based on a proper factual background. He
disregarded a critical element of the statement of accepted facts and his report is of diminished
probative value. The Board notes that OWCP’s June 8, 2010 statement of accepted facts listed
that the claim had been accepted for a permanent aggravation of preexisting osteoarthritis of the
left knee, causally related to the December 29, 2004 work injury. Thus, OWCP erred by asking
Dr. Reiss whether the December 29, 2004 work injury aggravated or accelerated a preexisting
condition. Consequently, the Board finds that there is an unresolved conflict in the medical
evidence regarding whether appellant continues to have disability or residuals attributable to her
accepted condition, aggravation of underlying arthritis of the left knee.
4

Harold S. McGough, 36 ECAB 332 (1984); Samuel J. Russo, 28 ECAB 43 (1976).

5

See N.J., 59 ECAB 171 (2007).

6

Steven M. Gourley, 39 ECAB 413 (1988); William H. Goff, 35 ECAB 581 (1984).

5

Further, Dr. Hein presented probative medical opinion that appellant had additional
medical conditions which rendered her unable to engage in gainful employment. He stated that
September 30, 2010 x-rays of her right knee demonstrated severe degenerative joint disease of
the patellofemoral and medial compartments; he opined that her 2006 left knee replacement
surgery caused overcompensation on her right knee and weight gain due to her inability to
exercise. Dr. Hein stated that, as a result, appellant was scheduled for total right knee
replacement on November 9, 2010 with Dr. Woo, the surgeon who performed the 2006 left knee
replacement procedure. Dr. Woo concluded that her lack of mobility due to her left knee injury
was most likely related to the continuum of medical issues and depression. Dr. Hein opined that
the emergence of appellant’s right knee osteoarthritic condition had caused a recurrence of her
major depression condition. In addition, a September 13, 2010 MRI scan showed multi-level
degenerative disease of the lumbar spine, with significant progression at the L4-5, L5-S1 levels,
which demonstrated moderate-to-severe canal stenosis.
The additional medical evidence therefore at least suggests that appellant had greater
physical and mental restrictions, causally related to the accepted injury, than those upon which
the customer service position was based and which were not evaluated by Dr. Champoux.7
While Dr. Champoux based his opinion that she could perform the selected positions, given her
accepted conditions from the December 29, 2004 injury, he did not consider her preexisting
conditions in assessing her ability to perform this work.8
OWCP did not meet its burden of proof in this case to reduce appellant’s compensation
benefits. The Board will reverse the November 3, 2010 decision.
CONCLUSION
The Board finds that OWCP has failed to meet its burden of proof in reducing appellant’s
compensation.

7

See 20 C.F.R. § 10.124(c).

8

In determining an employees’ wage-earning capacity based on a position deemed suitable, but not actually held,
OWCP must consider the degree of physical impairment, including impairments resulting from both injury related
and preexisting conditions. See N.J., supra note 5.

6

ORDER
IT IS HEREBY ORDERED THAT the November 3, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: February 8, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

